Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
1.	(Currently amended) A method of lifecycle handling of faults associated with a storage appliance, comprising:
recording and aggregating fault data pertaining to a plurality of detected faults associated with a storage appliance in a fault database
analyzing the aggregated fault data to generate a recommendation for recovery of a detected fault from among the plurality of detected faults; 
performing immediate or deferred recovery of the detected fault based at least on the recommendation, thereby reducing occurrences of the storage appliance being taken offline upon detection of a single fault; 
determining that the detected fault is correctable; and 
having determined that the detected fault is correctable, determining whether the recovery of the detected fault is deferrable or undeferrable, 
wherein performing immediate recovery of the detected fault includes, having determined that the recovery of the detected fault is undeferrable, taking the storage appliance offline, and 
wherein performing deferred recovery of the detected fault includes, having determined that the recovery of the detected fault is deferrable, scheduling the recovery of the detected fault to be performed at a later time.  

4.	(Currently amended) The method of claim 3 further comprising: 
sending, by a fault alert application programming interface (API), the at least one fault alert notification containing the fault data to a management control path of the storage appliance for 

8.	(Canceled) 

14.	(Currently amended) A system for lifecycle handling of faults associated with a storage appliance, comprising:
a memory; and 
processing circuitry configured to execute program instructions out of the memory to: 
record and aggregate fault data pertaining to a plurality of detected faults associated with a storage appliance in a fault database
analyze the aggregated fault data to generate a recommendation for recovery of a detected fault from among the plurality of detected faults; 
perform immediate or deferred recovery of the detected fault based at least on the recommendation, thereby reducing occurrences of the storage appliance being taken offline upon detection of a single fault; 
determine that the detected fault is correctable; and 
having determined that the detected fault is correctable, determine whether the recovery of the detected fault is deferrable or undeferrable, 
wherein to perform immediate recovery of the detected fault includes, having determined that the recovery of the detected fault is undeferrable, to take the storage appliance offline, and 
wherein to perform deferred recovery of the detected fault includes, having determined that the recovery of the detected fault is deferrable, to schedule the recovery of the detected fault to be performed at a later time.  


19.	(Currently amended) A computer program product including a set of non-transitory, computer-readable media having instructions that, when executed by processing circuitry, cause the processing circuitry to perform a method of lifecycle handling of faults associated with a storage appliance, the method comprising: 
recording and aggregating fault data pertaining to a plurality of detected faults associated with a storage appliance in a fault database
analyzing the aggregated fault data to generate a recommendation for recovery of a detected fault from among the plurality of detected faults; 
performing immediate or deferred recovery of the detected fault based at least on the recommendation, thereby reducing occurrences of the storage appliance being taken offline upon detection of a single fault; 
determining that the detected fault is correctable; and 
having determined that the detected fault is correctable, determining whether the recovery of the detected fault is deferrable or undeferrable, 
wherein performing immediate recovery of the detected fault includes, having determined that the recovery of the detected fault is undeferrable, taking the storage appliance offline, and 
wherein performing deferred recovery of the detected fault includes, having determined that the recovery of the detected fault is deferrable, scheduling the recovery of the detected fault to be performed at a later time.  

20.	(Currently amended) The computer program product of claim 19 wherein the method further comprises: 

having determined that the recovery of the detected fault is deferrable, continuing to aggregate fault data and analyze the aggregated fault data for subsequent detected faults associated with the storage appliance; 
determining whether or not the recovery of the detected fault is deferrable in view of the continued aggregation and analysis of the aggregated fault data for the subsequent detected faults associated with the storage appliance; 
having determined that the recovery of the detected fault is not deferrable in view of the continued aggregation and analysis of the aggregated fault data, changing a state of the recovery of the detected fault from deferrable to undeferrable; and 
scheduling the recovery of the detected fault to be performed immediately.  


Authorization for this examiner’s amendment was given in an interview with Richard E. Gamache, Esq. on 4-20-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113